MONROE, Judge,
concurring specially.
I agree that Chubb had no duty to tell the Hintzels about the potential counterclaim to the policy, and that, therefore, the trial court properly entered the summary judgment in this case. I disagree with the majority’s opinion, however, that the Hintzels failed to prove they suffered damages.
The Hintzels argue that had Chubb told them of Kevin’s potential counterclaim, they could have gathered the proper affidavits to show that his allegation that Tanya Hintzel was a suspect in her first husband’s death was without a factual basis. Armed with the proper documentation, they argue, they could have received the policy’s proceeds without having to go through the effort and costs of litigating the interpleader action. Instead, not only did they have to expend the effort and money on the litigation, but Tanya also • had to endure the humiliation of being accused of being responsible for the disappearance and/or death of Maples.
Therefore, I believe the Hintzels showed substantial evidence of the expenses of litigation and the mental anguish suffered because of Kevin’s claim.